Citation Nr: 1511837	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  05-14 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975 and from June 1975 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for right-sided orchialgia and assigned a 10 percent rating.

In a February 2011 decision, the Board denied a claim for a higher rating for right-sided orchialgia.  The Board also assumed jurisdiction over a TDIU claim that had been raised by the record and remanded it for further development.  The TDIU claim was again remanded in July 2012, April 2013 and January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the January 2014 remand, the Veteran was afforded a VA examination in March 2014 to assess the likelihood that his service-connected orchalgia renders him unable to secure or follow a substantially gainful occupation.  The examiner initially noted that the Veteran reported that the orchalgia had impacted his ability to work but that he was currently retired.  The examiner then commented that: "I have not seen chronic orchalgia so severe as to make a patient unemployable.  However, in this case, the patient underwent all known treatments for this condition other than orchiectomy-to have this much done and still have pain I may have considered stating that he was unemployable."

In and of itself, the Veteran's status as a retiree is not relevant to VA's TDIU determination.  However, it appears the VA examiner considered this retired status when formulating his comments.  Because of the way these comments are phrased, the examiner's true opinion is unclear.   Accordingly, a supplemental opinion is necessary, which addresses the level of functional impairment the Veteran suffers as a result of his service-connected orchalgia without regard to age and nonservice-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify VA or non-VA medical providers that have treated him for his service-connected right orchalgia since July 2013.  Make arrangements to obtain all records that the Veteran adequately identifies.  

2.  Obtain a supplemental opinion from the March 2014 VA examiner.  The examiner should determine the limitations imposed by the Veteran's service-connected orchalgia, particularly with respect to his ability to obtain and maintain employment.  

The entire claims file must be made available to the clinician for review, and the clinician must note in the report that the file has been reviewed. 

A complete explanation must be provided in support of the opinion provided.

If the March 2014 VA examiner is unavailable or unable to provide the supplemental opinion, have another qualified professional provide the additional comment.  This may require having the Veteran reexamined, but this is left to the designee's discretion.

3.  Review the medical opinion provided to ensure that it complies with the remand instructions.  If not, take appropriate corrective action.  

4.  Review the record, particularly the March 2014 VA examination report, the earlier VA examination reports of record, an August 2005 letter from a private treating urologist, the pertinent VA and private treatment records and any other information deemed pertinent, to determine whether referral for extraschedular consideration is warranted for the Veteran's TDIU claim.  If, so, make the appropriate referral.  

5.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




